Citation Nr: 0612892	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-03 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of brain 
injury (claimed as brain damage).

2.  Entitlement to service connection for bipolar disorder.

3.  Entitlement to service connection for depressive 
disorder.


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

The appellant had active military service from April 1974 to 
April 1976, and from August 1976 to August 1994.

In October 1999, the RO denied a claim for service connection 
for depressive disorder as not well grounded.  The appellant 
did not appeal the denial.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 RO decision that denied 
the appellant's claims for service connection for residuals 
of a brain injury (claimed as brain damage), for bipolar 
disorder, and for depressive disorder.  The appellant filed a 
Notice of Disagreement (NOD) in April 2002, and the RO issued 
a Statement of the Case (SOC) in January 2003.  The appellant 
filed a substantive appeal via a VA Form 9 (Appeal to the 
Board of Veterans' Appeals) in January 2003.

In January 2004, the Board noted that the RO appropriately 
adjudicated all the claims on a de novo basis (to include, 
pursuant to the Section 7 of  the Veterans Claims Assistance 
Act of 2000 (Pub. L. No 106-477 (Nov. 2000), the claim for 
service connection for a depressive disorder), and remanded 
these matters ,to the RO for further action.  After 
accomplishing the requested action, the RO continued the 
denial of the claims (as reflected in the November 2005 
Supplemental SOC (SSOC)), and returned the matters to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  No brain injury was shown in service, and the competent 
medical evidence does not establish any current residuals of  
brain injury for which service connection can be granted.  

3.  No psychiatric disorder was shown in service, and there 
is no competent evidence or opinion that  the appellant's 
current bipolar disorder is medically related to his military 
service.

4.  Competent opinion states that the appellant's current 
depressive disorder is less likely medically related to 
service, and more likely the  result of alcohol abuse.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
brain injury (claimed as brain damage) are not met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2005) 
 
2.  The criteria for service connection for bipolar disorder 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131,  
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 3.307, 3.309 (2005) 
 
3.  The criteria for service connection for depressive 
disorder are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303(2005) 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board finds that, considering the record in light of the 
duties imposed by the VCAA and its implementing regulations, 
all notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

Through pre-decision notice letters in September 2001 and 
November 2001, the March 2002 rating decision, the January 
2003 SOC, and the November 2005 SSOC, the appellant was 
notified of the legal criteria governing his claim, the 
evidence that had been considered in connection with his 
appeal, and the bases for the denial of his claim.  After 
each, the appellant was afforded the opportunity to respond.  
Hence, the Board finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support his claim, and he has been afforded ample opportunity 
to submit such information and evidence.

The Board notes that, following the Board's January 2004 
remand, the Appeals Management Center (AMC) sent VCAA notice 
letters to the appellant in March 2004 and March 2005 that 
satisfied the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant, and what evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the AMC 
notified the appellant that VA is required to make reasonable 
efforts to obtain medical records, employment records, or 
records from other Federal agencies.  The AMC identified 
recently-acquired evidence that had been added to the record 
and asked the appellant to identify and provide the necessary 
releases for any medical providers from whom he wished VA to 
obtain evidence for consideration.  Also, the letters stated 
"if you have any evidence in your possession that pertains 
to your claim please send it to us."  
 
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in the instant appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated above, in the matter now before the Board, 
documents meeting the VCAA's notice requirements were 
provided to the appellant before and after the rating action 
on appeal.  However, the Board finds that the lack of full 
pre-adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  In this regard, the Board notes 
that the Court has held that an error in the adjudicative 
process is not prejudicial unless it "affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006).  

The Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and re-
adjudicated after notice was provided.  The appellant was 
informed of the evidentiary issues regarding his claim in the 
SOC, SSOCs, and VCAA notice letters-particularly, those 
letters in March 2004 and March 2005, as noted above; after 
each, he was given an opportunity to respond before the RO 
readjudicated the claim (as reflected in the November 2005 
SSOC).  Thereafter, the RO gave him yet another opportiwas 
given , after which the appellant was given yet another 
opportunity to respond.  Neither in response to those 
documents-particularly, the latter notice letters-nor at 
any other point during the pendency of this appeal has the 
appellant informed the RO of the existence of any evidence 
that was not subsequently obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date of the disability).  However, as the Board's 
decision herein denies the appellant's claims for service 
connection, no disability rating or effective date is being 
assigned; there is accordingly no possibility of prejudice to 
the appellant under the notice requirements of 
Dingess/Hartman. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with any of the claims 
on appeal.  The RO has obtained the appellant's service 
medical records, service personnel records, and his inpatient 
and outpatient treatment records from VA Medical Centers 
(VAMCs) in Fayetteville and Salisbury, the only two medical 
providers that the appellant identified as having relevant 
records.  The appellant has been afforded several VA medical 
examinations in conjunction with his claims for service 
connection, copies of which are of record.  The appellant was 
advised of his entitlement to testify before the RO and/or 
before the Board, but he did not request any hearing.  
Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence in addition to that identified above, that needs to 
be obtained.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on each claim on appeal.
 
II.  Analysis

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.   Service connection may be granted for 
any disease diagnosed after discharge from service when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic 
diseases, such as psychoses (to include bipolar disorder and 
major depression) which develop to a compensable degree (10 
percent for a psychosis) within a prescribed period after 
discharge from service (one year for a psychosis), although 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. 3.307, 3.309.  Also, while the disease need 
not be diagnosed within the presumptive period, it must be 
shown, by acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree.  38 C.F.R. § 3.307(c).

A veteran seeking disability benefits must establish not only 
the existence of a disability, but also that there is an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000).

A.  Residuals of Brain Injury

The appellant's service medical records include reports of 
medical  examination in April 1974 (enlistment), April 1976, 
and March 1977, all of which reflect that psychiatric, 
neurological, and head evaluations were "normal."  Clinical 
records show emergency room treatment for boxing injuries in 
December 1977 (swelling and abrasions around the left eye), 
February 1978 (blow to jaw), and January 1978 (bruises in the 
shoulder area and reported punches to the head).  Subsequent 
reports of physical examination in July 1983, December 1985, 
and May 1995 (at retirement) also reflect that  psychiatric, 
neurological, and head evaluations were "normal."  There is 
no indication in service medical records of a brain injury, 
or of any head trauma other than the boxing injuries noted 
above. 

During a VA psychiatric examination in August 1999, the 
appellant reported that he had been a boxer for 15 years 
while in service.  The examiner noted that the appellant had 
a computed tomography (CT) scan in November 1998 that 
reported cerebral atrophy, possibly related to alcohol abuse.  
The examiner also noted that the appellant appeared to be 
having blackouts and behavior changes due to alcohol.  In 
regard to the presence of organic brain injury, the examiner 
stated that the appellant's history as a boxer implied the 
possibility of brain damage, but that the appellant's alcohol 
dependence was a confusing and aggravating factor.  The 
examiner's current diagnosis was active alcohol dependence 
and depressive disorder not otherwise specified.  The 
examiner recommended additional neurological and 
neuropsychological testing in approximately 1-1/2 years.

On VAMC mental health clinic intake assessment in October 
2000, the examining psychiatrist noted that the appellant had 
reportedly been boxing since age 10, and that previous CT 
scan had suggested mild cerebral atrophy.  The examiner's 
assessment was paranoid schizophrenia, rule out organic 
affective syndrome.

The report of the appellant's March 2005 VA 
neuropsychological examination reflects his statement that, 
during service, he had participated in more than 200 boxing 
matches; he stated that he was never knocked unconscious but 
that several bouts were discontinued because he was too 
disoriented to continue.  The appellant also reported that he 
once fell off a military truck and may have been unconscious 
for a time thereafter.  The examiner noted, at length, that 
there were significant discrepancies in the appellant's self-
reported history and his medical and military record.  For 
example, the appellant seemed to exaggerate the severity of 
the brain damage that he felt had occurred during the 
military, while minimizing his alcohol consumption both 
within the military and after discharge.  The examiner also 
pointed out that some of the appellant's contentions (e.g., 
that he lost consciousness after falling off a truck, and 
that two different magnetic resonance imaging (MRI) scans had 
found brain damage) are not supported by the record.  The 
examining psychologist noted that many hours of interview, 
cognitive testing, and psychological testing had produced an 
invalid test profile and a suggestion of an attempt to feign 
dysfunction.  The examiner suggested the possibility of an 
exaggeration of disability for secondary gain, and 
specifically stated that test results of record are not 
consistent with the type of cognitive residuals seen in 
pugilistics or repeated mild head injuries.  The examiner 
diagnosed only depressive disorder not otherwise specified 
and alcohol abuse in early full remission.; he did not 
diagnose any residuals of a traumatic head injury.

Considering the pertinent evidence in light of the above-
noted legal authority, the Board finds that service 
connection for residuals of brain injury (claimed as brain 
damage) must be denied.  In addition to the act that the 
record does not objectively establish the in-service brain 
injury alleged, the competent evidence does not support the 
veteran's assertions that he currently suffers from any 
residuals of any such brain injury.  Indeed, the only opinion 
to directly address the question of whether the veteran 
currently suffers from the residuals of in-service injury, 
the examiner's comments as to the inconsistencies in the 
veteran's contentions and the test results of record tend to 
weigh against the claim for service connection.

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1131.  Where, as here, the competent 
medical evidence does not establish a current disability upon 
which to predicate a grant of service connection-here, 
claimed residuals of a brain injury-there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  

In addition to the medical evidence addressed above, the 
Board has considered the appellant's assertions in connection 
with the claim on appeal (i.e., that he has a current 
disability as a residual of traumatic brain injury from 
boxing during service).  As a layperson, the appellant is 
competent to testify in regard to the onset and continuity of 
symptomatology, including pain.  See Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, this case turns on medical matters-specifically, 
the existence of the currently claimed disability, and, if 
shown, a medical relationship between that disability and 
service.  As a layperson without the appropriate medical 
training and expertise, the appellant simply is not competent 
to render a probative (persuasive) opinion such a medical  
matter.  See Bostain v. West, 11 Vet. App; 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App.492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman 
is generally not capable of opining, however sincerely, on 
matters requiring medical knowledge).  
  
Under these circumstances, the claim for service connection 
for residuals of a brain injury must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
competent evidence does not support the claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
 
B.  Bipolar Disorder

As noted above, the appellant's service medical records 
includes examination reports dated in April 1974, April 1976, 
March 1977, July 1983, December 1985, and May 1995, which 
reflect a "normal" psychiatric evaluation.   

The appellant received inpatient treatment at Fayetteville 
VAMC in January 1996 for reported stress due to marital 
problems.  The psychiatric condition diagnosed at discharge 
was anxiety disorder.

The appellant received inpatient treatment at Fayetteville 
VAMC in August and September 1998, due to reported suicidal 
thoughts.  The discharge diagnosis was adjustment disorder 
with mixed emotional features, alcohol abuse, marital 
problems, personality disorder not otherwise specified, and 
impulsive, dependent, and passive/aggressive features.  The 
clinician noted that the appellant had been treated on 
multiple occasions during the past three months; all 
admissions were precipitated by alcohol, suicide ideation, 
and the impending breakup of the appellant's marriage.

On VA psychiatric examination in August 1999, the  examiner 
diagnosed active alcohol dependence and depressive disorder 
not otherwise specified; the examiner made no mention of 
bipolar disorder.

The appellant had inpatient treatment at Salisbury VAMC in 
March-April 2001, during which he complained of "high" 
periods alternating with periods of depression.  The 
psychiatrist's initial diagnostic impression was bipolar 
disorder, recent episode depressed, with psychotic features.  
The discharge diagnosis was bipolar II disorder, depressed 
and severe, without psychotic features, and substance abuse 
(alcohol). 

On VA psychiatric examination in December 2001, the appellant 
reported psychiatric problems beginning in 1993 (one year 
prior to discharge from service).  The examiner conducted a 
clinical examination and noted his observations in detail.  
The examiner's impression was atypical bipolar disorder, 
alcohol dependence in early remission, and mixed personality 
traits.

As noted above, the appellant had a VA psychological 
examination in March 2005 during which the examining 
psychologist administered a battery of diagnostics, 
interviewed the appellant at length, and recorded his 
observations in detail.  The examiner stated that there was 
no evidence to support a diagnosis of bipolar disease, with 
no clear period of mania demonstrated in his record or his 
self-report.

Treatment notes from Fayetteville VAMC show that the 
appellant began group psychotherapy in July 2004 with a 
diagnosis of "major depression, rule out bipolar disorder."  
A July 2005 treatment note by a VA neuropsychiatrist provides 
a diagnosis of bipolar disorder, mixed. 

Considering the pertinent evidence in light of the above-
noted legal authority, Board finds that the criteria for 
service connection for bipolar disorder are not met. 

As indicated above, the record reflects some assessments of 
bipolar disorder, although the March 2005 VA examiner raised 
questions as to the veracity of such a diagnosis.  However, 
even if the Board were to accept the assessments of bipolar 
disorder as valid diagnoses, the claim would still have to be 
denied in the absence of any competent evidence of a nexus 
between any such disorder and service.  .  As noted above, 
there is no evidence of bipolar disorder or any other 
psychiatric disorder during service or within the first post-
service year.  The earliest medical reference to bipolar 
disorder was in March 2001, seven years after the appellant's 
discharge from service.  Further, there is no medical opinion 
even suggesting a medical nexus between any current bipolar 
disorder and service, and the appellant has not identified or 
even alluded to the existence of such an opinion.  For the 
reasons noted above, the appellant simply is not competent to 
establish the existence of such a relationship on the basis 
of his assertions, alone.  See Bostain, 11 Vet. App. at 127; 
Routen, 10 Vet. App. at 186. 

Under these circumstances, the claim for service connection 
for bipolar disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, in the absence of 
any  competent evidence to support the claim, , that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, 1 Vet. App. at 53-56.

C.  Depressive Disorder

As noted above, the appellant's service medical record 
includes physical examination reports dated in April 1974, 
April 1976, March 1977, July 1983, and December 1985 which 
reflect that his psychiatric evaluation was "normal."  
Clinical treatment records show self-referral for depression 
in December 1993; inpatient treatment records from December 
1993 show diagnoses of alcohol abuse, alcohol withdrawal, and 
alcohol detoxification.  The report of the appellant's 
retirement examination in May 1994 noted no psychiatric 
abnormalities; his supporting self-reported Report of Medical 
History noted no history of depression or excessive worry.   

The appellant had VA inpatient treatment in October 1998 
during which the examiner noted a history of schizophrenia.  
The examiner  diagnosed alcohol dependence, alcohol 
withdrawal, depressed alcohol-induced mood disorder, and 
antisocial personality traits.

On VA psychiatric examination in August 1999, the examiner 
noted that the appellant had been referred to the psychiatric 
unit four times in 1999 for alcohol intoxication and 
dependence.  The appellant stated that he began drinking 
during his last year of service and had been drinking 
steadily since then.  On examination, the appellant's mood 
was depressed.  The examiner's diagnosis was active alcohol 
dependence and depressive disorder not otherwise specified.     

The appellant presented to the Fayetteville VAMC emergency 
room February 2001 with complaints of depressive symptoms 
with suicidal ideation.  He was thereupon admitted for 
inpatient treatment.  The treating physician's initial 
diagnosis was recurring major depression with psychotic 
features; the discharge diagnosis was major depression, 
alcohol abuse, and personality disorder not otherwise 
specified.  

The appellant again presented to the Fayetteville VAMC 
emergency room in March 2001 with reported suicide ideation; 
the physician's impression was chronic alcohol use for 
detoxification, depression exacerbated by lack of compliance 
with medications, suicidal ideations, and history of brain 
damage.  He was transferred to the Salisbury VAMC for 
inpatient treatment, where the diagnosis was depression, 
suicidal/homicidal ideas, and history of alcohol abuse.

The appellant again presented to the Fayetteville VAMC 
emergency room with reported suicide ideation in July 2001, 
and he was admitted for inpatient treatment.  The treating 
physician's initial diagnosis was alcohol dependence and 
dementia; the discharge diagnosis was alcohol abuse and 
depression, not otherwise specified.

On initial psychiatric assessment at the Fayetteville VAMC in 
June 2004, the examiner diagnosed major depressive disorder, 
rule out bipolar disorder, probable dysthymia, alcohol abuse 
in remission, and personality disorder not otherwise 
specified.  He was subsequently enrolled in group 
psychotherapy (beginning in July 2004) for diagnosed major 
recurrent depression.  

As noted above, in connection with his VA psychological 
examination in March 2005, the examining psychologist 
administered a battery of diagnostics, interviewed the 
appellant at length, and recorded his observations in detail.  
The examiner stated that the appellant's mood was clearly 
depressed and that the appellant met the criteria for 
depressive disorder, which the examiner indicated may have 
had a mild impact on his ability to function.  However, the 
examiner opinion that such disorder was not at least as 
likely as not [which the Board interprets as less likely than 
not] a direct result of his military service; in fact, the 
psychologist noted that the appellant seemed to be more upset 
about discussing his childhood difficulties and current sense 
of loneliness and failure than his mood during his military 
years.  The examiner stated that the appellant's current 
problems were more likely than not a result of his past 
alcohol abuse that had led to several hospitalizations.  The 
examiner also noted as significant the fact that there is no 
evidence of further hospitalization after the appellant 
allegedly stopped drinking alcohol.

Considering the pertinent evidence in light of the above-
noted legal authority., the Board finds that service 
connection for a depressive disorder must be denied.  

While the record shows that the appellant currently has 
depressive disorder that is disabling to some degree , a 
chronic depressive disorder was not shown in service, and the 
only competent medical evidence of record on the question of 
medical relationship between current depressive disorder and 
service-the-the March 2005 opinion of an examining VA 
psychologist -attributes the depression more likely to 
alcohol abuse rather than to military service.  
Significantly, there is no competent medical evidence or 
opinion to the contrary.  Moreover, for the reasons noted 
above, the appellant simply is not competent to contradict 
the VA psychologist's opinion, or to otherwise establish a 
basis for a grant of service connection for a depressive 
disorder on the basis of his assertions, alone..  See 
Bostain, 11 Vet. App. at 127 (1998); see also Routen, 10 Vet. 
App. at 186.

Under these circumstances, the claim for service connection 
for depressive disorder must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.

ORDER

Service connection for residuals of brain injury (claimed as 
brain damage) is denied.

Service connection for bipolar disorder is denied.

Service connection for depressive disorder is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


